DETAILED ACTION
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Attorney Chin Kim on 01/07/2021.
The application has been amended as follows: 
	Claim 1, line 5: insert --only-- before “along”. 
	Claim 8 is canceled. 
	Claims 11-18 are canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1, as amended, is allowable over the prior art. The closest prior art to claim 1 is DE 202012007892 (Tenspolde) which teaches a reusable artificial nail with a first side and a second side, wherein the second side comprises a plurality of micro suction cups (Abstract; Tenspolde Claim 9; Paragraph 0001, 0002. Tenspolde does not teach a decorative design on the first side and does not teach the micro suction cups being arranged only along an entire outer perimeter of the artificial nail. No prior art found by the examiner teaches an adhesion element disposed only along the entire perimeter of the second side of an artificial nail.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS DREW AGGER/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772